Citation Nr: 1114033	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-26 537	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for sinusitis, evaluated as noncompensably (0 percent) disabling prior to January 21, 2010, and 10 percent disabling since January 21, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The appellant had active duty for training from September 1989 to February 1990, and active duty from July 1992 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2009, the Board remanded for further evidentiary development the claim for an increased rating for sinusitis and a claim of service connection for cold injury residuals affecting the feet.  By a December 2010 rating decision, the Veteran's claim for service connection for cold injury residuals of the feet was granted.  As this represents a complete grant of the benefit sought with respect to that issue, it is no longer before the Board.


FINDINGS OF FACT

1.  Prior to March 22, 2006, the Veteran's sinusitis was evidenced by occasional pain and discomfort over the maxillary sinus, with no purulent discharge or crusting; there were no incapacitating episodes requiring prolonged antibiotic treatment; there were fewer than three non-incapacitating episodes per year.

2.  From March 22, 2006 to the present, the Veteran's sinusitis has been evidenced by four to five non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge; there have been no incapacitating episodes requiring prolonged antibiotic treatment.



CONCLUSIONS OF LAW

1.  Prior to March 22, 2006, the criteria for a compensable rating for the Veteran's sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (2010).

2.  From March 22, 2006, the criteria for a compensable (10 percent) rating for the Veteran's sinusitis have been met; however, the criteria for a higher rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation that stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in May 2008 and September 2009.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically, regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private medical records, and secured examinations in furtherance of his claim.  In a September 2009 letter, the RO requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information from South Pointe Hospital, and the Cleveland Clinic Urgent care center in Twinsburg.  However, the Veteran failed to respond to this request for information.  In this regard, the Board notes that while VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  In light of the foregoing, the Board finds that any further attempts to obtain the information from the Veteran after his failure to respond is not required.   

VA examinations with respect to the issue on appeal were obtained in May 2004, March 2006 and January 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on consideration of the VA and private medical records in the Veteran's claims file, addressed the pertinent evidence of record, and provided information necessary to apply the relevant rating criteria pertaining to the Veteran's sinusitis.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II. Analysis

The Veteran was initially service connected for sinusitis in a December 1995 rating decision, and rated as noncompensably disabling, effective May 7, 1995.  In March 2004, the Veteran filed a claim for an increased rating for his sinusitis, which was denied in a July 2004 rating decision.  However, during the pendency of this appeal, by way of a December 2010 rating decision, the Veteran's evaluation for sinusitis was increased from 0 to 10 percent effective from January 21, 2010.  Therefore, the issue on appeal is entitlement to an increased rating for sinusitis, evaluated as noncompensably disabling prior to January 21, 2010, and 10 percent disabling since.

The relevant evidence of record includes VA examinations dated in May 2004, March 2006, and January 2010, in addition to outpatient treatment records from the Brecksville Cleveland VA medical center (VAMC).

Outpatient treatment records from the VAMC contain a June 2003 list of the Veteran's medications, which noted that he was prescribed anti-inflammatories, and a March 2005 psychologist note shows that the Veteran presented for his appointment looking like he had been crying and when asked what was wrong, he reported that he was ill with a sinus condition.  The psychologist noted that he was coughing excessively.

The Veteran was afforded a sinus examination in May 2004.  At this examination, the VA examiner reported that in 1993 (during the Veteran's period of active duty service), he experienced problems with his maxillary sinus and had surgery to drain the sinus.  However, the VA examiner stated that it was asymptomatic at the present time, and noted that he had experienced less frequent pain and discomfort over the left maxillary sinus since surgery, although he still had postnasal drip at times.  The VA examiner noted that at this time, the Veteran did not have any interference through breathing through his nasal passages, and reported that the nasal passages were patent with no swollen mucosa, and no purulent discharge at the time.  The Veteran did not complain of exertional difficulty in breathing through his nose.  The VA examiner concluded that the Veteran did not have chronic sinusitis at that time.  On examination, there was no postnasal drip, and no purulent discharge or crusting of the nasal passages.  X-rays of the sinuses were conducted and revealed no pathology at the paranasal sinuses.  The radiologist noted that the sinuses were well aerated and clear, and stated that there was no clouding or mucosal thickening or destructive bone changes or neoplasm.

The Veteran was afforded another VA nose, sinus, larynx, and pharynx examination in March 2006.  At this examination the Veteran reported that in 1992 while on active duty, he began to have frequent sinus infections, headaches, and sinus pressure and was often treated with antibiotics.  In December 1993, after numerous sinus infections and left maxillary tenderness, he had a Caldwell-Luc procedure and left maxillary polypectomy.  He reported that he continues to have sinus pressure, and reported having sinus infections at least two to three times a year.  At this examination the Veteran reported having pain in the left cheek and behind the left eye.  He noted that he was very sensitive to cold temperature and different pollens.  The Veteran reported that he was on Ocean Nasal spray four times per day and Flonase twice a day.  His last treatment was in February 2006 for two weeks with Mucinex.  The Veteran's subjective complaints included purulent drainage two to three times a month.  The Veteran reported having approximately five sinus infections in the past year.  He stated that drainage turns from clear to thick and cloudy, and the color turned yellow.  The Veteran reported postnasal drainage and stated that sometimes lying down, he will become hoarse.  He had episodes of increased nasal intonation.  The Veteran reported chronic maxillary sinusitis with pressure and pain in the left cheek and behind the left eye.  He reported having five infections in the past year and noted that he was on antibiotics twice.  The Veteran reported allergy attacks where he had itchy eyes, runny nose, and more difficulty with breathing and congestion.  He reported that he does miss work at times, and noted that the past February he was off for over a week due to a sinus infection and was being treated with antibiotics and Mucinex.  On examination, the VA examiner reported that in terms of sinusitis, there was left maxillary tenderness to palpation and percussion.  No purulent discharge or crusting was noted, the septum was non-deviated with no perforations.  The VA examiner noted slight turbinate swelling and mucosa very erythethematous bilaterally, and reported that the lungs were clear to auscultation bilaterally.  The VA examiner noted that the Veteran was sent for sinus x-rays, which showed that the sinuses were clear with no destructive bone changes or neoplasm.  The impression provided was no pathology of the sinuses.  See March 2006 x-ray.

The Veteran was seen in the Emergency Room of the South Pointe Hospital on April 1, 2006.  His discharge instruction noted that he received pamphlets for sinusitis, asthma, bronchitis, and narcotic medication, and was prescribed oral medication and Flonase Nasal spray.  An April 2006 progress note entry from the Brecksville VA medical center (VAMC) noted that the Veteran was seen on April 1, 2006 in the Emergency room for asthma and a sinus infection, and he reported that he was prescribed Levaquin, Prednisone, nasal steroid, and vicodin.

In January 2010, the Veteran was afforded another VA examination to evaluate his chronic sinusitis.  At this examination, the Veteran's subjective complaints included interference with breathing through the nose, and purulent discharge.  The VA examiner reported that the Veteran did not experience any incapacitating episodes per year which necessitated prolonged antibiotic treatment.  However, she noted that the Veteran suffered from four shorter episodes per year which did require a doctor visit, treatment for about seven days, and occasional time off work.  The VA examiner noted that the Veteran had incapacitating headaches and vision changes that interfered with his activities of daily living and job performance.  The examiner found that there was tenderness to the left maxillary area, but did not find pain, headaches, purulent discharge or crusting of the sinuses on examination.  The VA examiner diagnosed the Veteran with chronic sinusitis.  An x-ray taken at the time of the examination showed that the sinuses were clear with no destructive bone changes or neoplasm.  The impression provided was no pathology of the sinuses.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Here, as noted above, the Veteran's claim for an increased rating for sinusitis has been found by the agency of original jurisdiction (AOJ) to be non-compensably disabling prior to January 21, 2010, and 10 percent disabling since that time.  

As will be explained below, the Board finds that the Veteran is entitled to a 10 percent evaluation for his service-connected sinusitis from March 22, 2006 (the day a VA examination showed an increase in disability); but not before this date.

The Veteran's sinusitis has been evaluated utilizing the rating criteria found at 38 C.F.R. § 4.97.  A non-compensable evaluation is for application when sinusitis is detected by x-ray only.  A 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is for application when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician. Id.

Prior to March 22, 2006, there is no evidence that the Veteran had any incapacitating episodes-an episode due to sinusitis requiring bed rest prescribed by a physician.  Although the outpatient treatment records show that the Veteran was prescribed anti-inflammatories, without evidence of prolonged antibiotic treatment accompanied by incapacitating episodes, the criteria for a 10 percent evaluation in terms of incapacitating episodes of sinusitis is not met.  Further, prior to March 22, 2006, the evidence does not reflect three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  Although at the May 2004 VA examination, the Veteran reported having some pain and discomfort over his left maxillary sinus since the 1993 surgery, the VA examiner noted that there was no evidence of purulent discharge or crusting, and neither the Veteran nor the VA examiner reported that he experienced headaches related to sinusitis.  In fact, the VA examiner stated that the Veteran's chronic sinusitis was asymptomatic, and had been since the 1993 surgery, and noted that x-rays revealed no pathology at the paranasal sinuses.  Although in a March 2005 psychologist progress note, the Veteran stated that he was currently suffering from a "sinus condition," this is the only documented entry prior to March 22, 2006, which shows subjective complaints related to the sinuses.  Despite the voluminous medical records for the time period prior to March 22, 2006, which referred to several of the Veteran's disabilities, including notes related to allergic rhinitis, sinusitis was not listed as one of the Veteran's disabling conditions.  Even assuming the "sinus condition" noted in the March 2005 psychology note was related to sinusitis-(which is not clear because the Veteran also suffers from allergic rhinitis), there is no evidence subjectively or objectively, that the Veteran experienced more than 2 non-incapacitating episodes of sinusitis per year characterized by headaches, pain and purulent discharge or crusting prior to March 22, 2006.  Nevertheless, the Board finds that the Veteran is entitled to a 10 percent rating from March 22, 2006.  

At a March 22, 2006, VA examination, the Veteran reported having five sinus infections over the past year and noted that he was on antibiotics twice.  He reported having pain and pressure in the left cheek and behind the left eye, and stated that the drainage in his nose turned from clear to thick and cloudy, and the color turned yellow to green.  Although the March 2006 VA examiner did not diagnose the Veteran with sinusitis at the time of the examination, the Board finds that the Veteran's subjective complaints of sinusitis symptomatology, specifically noting that he experienced five sinus infections over the past year, characterized by pain and pressure in his left cheek and behind his left eye, and complaints of purulent discharge, warrant an increased, 10 percent evaluation from March 22, 2006.  Further, at a January 2010 VA examination, the Veteran reported that he suffered from four episodes of sinusitis per year, characterized by purulent discharge, and incapacitating headaches and vision changes, which required treatment for about seven days and occasional time off from work.  Although the Veteran was not experiencing an active sinus infection at either the March 2006 or January 2010 VA examinations (the examiners did not find evidence of purulent discharge, pain, headaches or crusting), the Board acknowledges that sinusitis is a disease that is transient in nature, making it difficult to assess the severity of the disability at various points in time.  Further, the Board finds the Veteran's complaints of three or more sinus infections per year, characterized by pain, headaches and purulent discharge to be credible.  His complaints are supported by an April 1, 2006 emergency room entry note from the South Pointe Hospital, and an April 2006 progress note entry from the Brecksville VAMC, which noted that the Veteran was seen for a sinus infection on April 1, 2006.  However, there is no evidence that the Veteran has had more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, which would warrant an increased (30 percent) rating.

Although the outpatient treatment records from the Brecksville VAMC dated in April 2006 document that the Veteran received antibiotic treatment for sinus infections, specifically, Levaquin, and Prednisone, none of these records reference incapacitating episodes--i.e., requiring bed rest and treatment by a physician--as required for a 30 percent disability rating.  Further, the treatment records, and the VA examinations make no reference to at least six non-incapacitating episodes of sinusitis (headaches, pain, and purulent discharge or crusting) during a one-year period.  The Veteran himself, at both his March 2006 and January 2010 VA examinations, reported only four to five non-incapacitating episodes of sinusitis over the past year.  Further, the March 2006 and January 2010 VA examiners did not find evidence of headaches, purulent discharge or crusting at the time of the examinations, and x-rays taken in March 2006 and January 2010 showed no pathology of the sinuses.

In conclusion, from March 22, 2006 forward, as there is no evidence of three or more incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, there is no basis to assign a disability rating higher than 10 percent for the Veteran's sinusitis.  

The Board finds that the Veteran's disability picture more nearly approximates the criteria required for a noncompensable rating prior to March 22, 2006, and since March 22, 2006, the disability pictures approximates the criteria for a 10 percent rating.  A higher rating is not warranted for either of these time periods.  Given the lack of evidence showing unusual disability with respect to the Veteran's sinus disability that is not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b).  (The symptoms experienced by the Veteran are the very ones contemplated by the schedule, as described above.)


ORDER

Entitlement to a compensable rating for chronic sinusitis prior to March 22, 2006, is denied.

Entitlement to a 10 percent rating for chronic sinusitis is granted from March 22, 2006.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


